DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2.	This communication is response to the amendment filed on January 28, 2021. Claims 23-30 have been added. Accordingly, claims 1-30 are currently pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on 01/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9438328, 9729222, 10230443, 10484069 and 10715239 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 27-30 recite the limitation “the method” (line 1). There is insufficient antecedent basis for this limitation in these claims.

Response to Arguments
6.         In response to Applicant’s arguments, see page 15 (103 rejections), with regard to claim 1 as well as claims 6, 11, 16 and 21-22 filed on 01/28/21 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, Applicant argues that Zhu discloses             
                v
                =
                
                    
                        1
                    
                    
                        2
                    
                
                [
                1
                 
                
                    
                        e
                    
                    
                        j
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        2
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        3
                        ϴ
                    
                
                
                    
                        ]
                    
                    
                        T
                    
                
            
         which is different from            
                 
                w
                =
                α
                [
                v
                 
                
                    
                        e
                    
                    
                        j
                        ϕ
                    
                
                v
                
                    
                        ]
                    
                    
                        T
                    
                
            
        ,             
                v
                =
                [
                1
                 
                
                    
                        e
                    
                    
                        j
                        ϴ
                    
                
                
                    
                        ]
                    
                    
                
            
        as recited in claims 1, 6, 11, 16 and 2122. Examiner respectfully disagrees, as pointed out in the previous rejection by substituting v into W it becomes             
                α
                [
                1
                 
                
                    
                        e
                    
                    
                        j
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        ϕ
                    
                
                
                    
                        e
                    
                    
                        j
                        ϕ
                        +
                        j
                        ϴ
                    
                
                
                    
                        ]
                    
                    
                        T
                    
                
            
         and when ϕ = 2θ it becomes             
                α
                [
                1
                 
                
                    
                        e
                    
                    
                        j
                        ϴ
                    
                
                
                    
                        e
                    
                    
                        j
                        2
                        θ
                    
                
                
                    
                        e
                    
                    
                        j
                        3
                        ϴ
                    
                
                
                    
                        ]
                    
                    
                        T
                    
                
            
        .
Therefore, the arguments are not persuasive as the cited references disclose all the limitations as claimed in claims 1, 6, 11, 16 and 21-22, thus the rejection is maintained.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 1, 6, 11, 16 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jongren (US 2014/0056156 A1 –Previously Cited) and in view of Zhu (US 2012/0082190 A1 –Previously Cited).
Regarding claims 1 (method), 6 (method), 11 (UE), 16 (BS), 21 (CRM) & 22 (CRM), Jongren teaches a method for feeding back channel state information (Figure 11, 300), the method comprising: receiving a reference signal sent by a base station (Figure 11, Step 302 “Receive Reference Symbols on a Set of CSI-RS Resources” see Paragraphs 80-81); selecting a precoding matrix W from a codebook based on the reference signal (Figure 11, Step 304 “Determine a Common Transmission Rank (W) for the Set of CSI-RS Resources, Based on the Reference Symbols Received on a Proper Subset of those CSI-RS Resources” see Paragraph 82); and sending a precoding matrix indicator (PMI) to the base station, wherein the PMI corresponds to the selected precoding matrix W (Figure 11, Step 308 “Transmitting the Feedback (PMI) to the Communication Network (Base Station)” see Paragraph 84). Although Jongren teaches a precoding matrix, Jongren does not explicitly disclose a precoding matrix                
                     
                    w
                    =
                    α
                    [
                    v
                     
                    
                        
                            e
                        
                        
                            j
                            ϕ
                        
                    
                    v
                    
                        
                            ]
                        
                        
                            T
                        
                    
                
            ,                 
                    v
                    =
                    [
                    1
                     
                    
                        
                            e
                        
                        
                            j
                            ϴ
                        
                    
                    
                        
                            ]
                        
                        
                    
                    =
                    α
                    [
                    1
                     
                    
                        
                            e
                        
                        
                            j
                            ϴ
                        
                    
                    
                        
                            e
                        
                        
                            j
                            ϕ
                        
                    
                    
                        
                            e
                        
                        
                            j
                            ϕ
                            +
                            j
                            ϴ
                        
                    
                    
                        
                            ]
                        
                        
                            T
                        
                    
                
            , where                 
                    α
                
             is a constant,                 
                    ϴ
                
             and                 
                    ϕ
                
             are phases and                 
                    [
                     
                    
                        
                            ]
                        
                        
                            T
                        
                    
                
             indicates transposing of a matrix or vector. In a similar field of endeavor, Zhu discloses in Paragraph 34,                 
                    v
                    =
                    
                        
                            1
                        
                        
                            2
                        
                    
                    [
                    1
                     
                    
                        
                            e
                        
                        
                            j
                            ϴ
                        
                    
                    
                        
                            e
                        
                        
                            j
                            2
                            ϴ
                        
                    
                    
                        
                            e
                        
                        
                            j
                            3
                            ϴ
                        
                    
                    
                        
                            ]
                        
                        
                            T
                        
                    
                
             note that                 
                    α
                
              corresponds to the                
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                
            ,                 
                    
                        
                            e
                        
                        
                            j
                            ϴ
                        
                    
                
             corresponds to the                 
                    
                        
                            e
                        
                        
                            j
                            ϴ
                        
                    
                
            ,                 
                    
                        
                            e
                        
                        
                            j
                            ϕ
                        
                    
                
             corresponds to the                 
                    
                        
                            e
                        
                        
                            j
                            2
                            ϴ
                        
                    
                
             and                 
                    
                        
                            e
                        
                        
                            j
                            ϕ
                            +
                            j
                            ϴ
                        
                    
                
             corresponds to                 
                    
                        
                            e
                        
                        
                            j
                            3
                            ϴ
                        
                    
                
            . At the time the invention was made it would have been obvious to modify Jongren's precoding matrix to include                 
                    v
                    =
                    
                        
                            1
                        
                        
                            2
                        
                    
                    [
                    1
                     
                    
                        
                            e
                        
                        
                            j
                            ϴ
                        
                    
                    
                        
                            e
                        
                        
                            j
                            2
                            ϴ
                        
                    
                    
                        
                            e
                        
                        
                            j
                            3
                            ϴ
                        
                    
                    
                        
                            ]
                        
                        
                            T
                        
                    
                
             as in Zhu. One ordinary skill in the art would be motivated to do so to increase feedback accuracy of the channel state information, Paragraph 22.

Allowable Subject Matter
9.	Claims 2-5, 7-10, 12-15, 17-20 and 23-26 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.

11.       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633